The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Response to Amendment
Amendment to claims of 10/18/2021 is acknowledged.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Amended claim 1 is rejected as given below.
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second axially-extending recess surface offset from the first axially-extending recess surface and surface extending directly axially from the one of the first surface and the second surface” in line seven of the last paragraph. The meaning of the limitation “surface” is not clear. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0148277 (Tholen et al) in view of US 2005/0194745 (Hogg). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, Tholen discloses a stator and blade outer airseal assembly of a gas turbine engine (Figures 1-4), comprising: 
a blade outer airseal having a radially extending first surface relative to a gas turbine engine central axis (figs 1-3 and as shown below in the annotated version of fig 2 of Tholen, the surface of stationary component 1 toward components 123 and 125 defines the first surface; the first surface extends radially to the axis 114; the stationary components 1 and components 123 and 125 together form the blade outer airseal, denoted as 26; and the outer blade airseal restricts the fluid flow from high pressure side to low pressure side); 
a stator having a radially extending second surface relative to the gas turbine engine central axis and axially offset from the first surface defining an axial gap through which a fluid can flow (fig 2 and as shown below, the components 123 and 125 defines the stator; the surface of stator toward stationary component 1 defines the second surface, and the second surface extends radially to the axis 114; the gap between the two surfaces defines the axial gap, and the first and second surfaces are axially offset; it is inherent that turbine operates in a high pressure environment, and thus fluid flows 
at least one recess formed in one of the first surface and the second surface oriented such that the fluid flow through the axial gap crosses the at least one recess, the recess enlarging the axial gap, thereby urging expansion and then contraction of the fluid flow through the axial gap, thereby inhibiting fluid flow through the axial gap (lacks disclsoure) (Tholen discloses a seal system in a turbine environment, and the fluid flow from high pressure region to the low pressure region through the axil gap, which has varying cross-section as in Figure 2; the axial gap has narrow and enlarging cross sections, as in Figures 2 and 3; both, Figures 2 and 3 show gap with varying cross-sections expanded and constricted portions; Figure 3 is partially cut-away of Figure 2 (¶ 0013); it is inherent for flowing fluid to expand and contract following the contour of the fluid path; since Tholen’s gap has varying cross-sections with narrow and enlarging cross sections, the cross-sections of the gap urge the flowing fluid to expand and then contract, and thus inhibit the fluid flow through the gap), the at least one recess including a first axially-extending recess surface extending directly from one of the first surface and the second surface, a second axially-extending recess surface offset from the first axially-extending recess surface, and surface extending directly from the one of the first surface and the second surface, and a radially-extending recess surface extending from the first axially-extending recess surface to the second axially- extending recess surface (recess, and orientations of first surface, first and second axially extending surfaces and radially extending surface are shown below in the exploded view of Figure 2.)

	Applicants do not point, with particularity, to claim language the invention.


    PNG
    media_image1.png
    865
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    811
    764
    media_image2.png
    Greyscale



As to claim 2, Tholen discloses the sealing system of claim 1, wherein the at least one recess forms sharp corners, where the at least one recess intersects with the one of the first surface or the second surface in which the recess is formed (fig 2).  

As to claim 3, Tholen discloses the sealing system of claim 1, except for wherein the at least one recess is at least two recesses, a first of the two recesses being formed in the first surface and a second of the two recesses being formed in the second surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two recesses in the first and second surfaces, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that having tow recesses would provide additional resistance to fluid flow and thus an effective sealing environment.


As to claim 4, Tholen discloses the sealing system of claim 3, wherein the first of the at least two recesses is positioned symmetrically across the gap from the second of the two recesses (when duplicated, the recesses can be positioned symmetrically or asymmetrically depending on the intended sealing environment).

As to claim 5, Tholen discloses the sealing system of claim 3, wherein the first of the at least two recesses is positioned asymmetrically across the gap from the second of the two recesses (when duplicated, the recesses can be positioned symmetrically or asymmetrically depending on the intended sealing environment).
  
As to claim 6, Tholen discloses the sealing system of claim 3, wherein the first of the two recesses is dimensionally identical to the second of the two recesses (duplication of recesses will result in identical dimensions).

As to claim 7, Tholen discloses the sealing system of claim 3, wherein the at least two recesses is at least four recesses, with at least two recesses disposed at the first surface and at least two recesses disposed at the second surface (multiple duplication of recesses on both surfaces).
     
As to claim 8, Tholen modified with Hogg teaches the sealing system of claim 1, wherein the fluid flow through the gap is inhibited via rapid expansion and contraction of the fluid flow at the at least one recess (Hogg teaches that labyrinth seals present obstructions to the flow of fluid in the flow path to create rapid expansion and contraction of the fluid flow, thus inhibiting the fluid flow and to yield effective sealing (abstract and ¶ 3 of Hogg). 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675